IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51061
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


ALAN PAUL MAYO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-97-CR-122-5
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Alan Paul Mayo has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).   Mayo received a copy of

counsel’s motion and brief, and has filed a pro se response

challenging his sentence.   However, his sentence was not in

violation of law nor plainly unreasonable.    See United States v.

Giddings, 37 F.3d 1091, 1093 (5th Cir. 1994).

     Our review of the brief filed by counsel and of the record

discloses no other nonfrivolous issue for appeal.   Accordingly,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-51061
                               -2-

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.